United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-3695
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                                Sean A. Lloyd

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                   Appeal from United States District Court
           for the Western District of Missouri - Western Division
                               ____________

                       Submitted: November 12, 2018
                          Filed: February 13, 2019
                               [Unpublished]
                               ____________

Before GRUENDER, KELLY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.
      Sean A. Lloyd argues that his above-Guidelines sentence was substantively
unreasonable because the district court1 did not give sufficient weight to certain
mitigating factors. We disagree and affirm.

       Lloyd pled guilty to being a felon in possession of a firearm in violation of 18
U.S.C. §§ 922(g)(1) and 924(a)(2). In light of his extensive criminal record, the
recommended sentence range under the U.S. Sentencing Commission Guidelines
Manual (“the Guidelines”) for Lloyd was 77 to 96 months of imprisonment. The
district court, following the Government’s recommendation, varied upward from the
Guidelines and sentenced Lloyd to 108 months of imprisonment — an upward
variance of 12 months.

       Lloyd argues that in determining his sentence the district court failed to give
enough weight to his difficult childhood and his mental health and substance abuse
issues. We review the substantive reasonableness of a sentence for an abuse of
discretion. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc) (citing Gall v. United States, 552 U.S. 38, 51 (2007)). We do not presume that
sentences outside the Guidelines range are unreasonable. See id. Where a sentence
varies above the Guidelines range, we “may consider the extent of the deviation, but
must give due deference to the district court’s decision that the [18 U.S.C.] § 3553(a)
factors, on a whole, justify the extent of the variance.” Id. at 461–62 (quoting Gall,
552 U.S. at 51).

       Here, the district court did not abuse its discretion in considering and weighing
the § 3553(a) factors in imposing Lloyd’s sentence. It appropriately considered his
lengthy criminal history, which included serious violent crime, as well as his


      1
        The Honorable David Gregory Kays, then Chief United States District Judge
for the Western District of Missouri, now United States District Judge for the Western
District of Missouri.

                                          -2-
mitigating factors. The district court’s considered decision not to provide greater
weight to the mitigating factors put forward by Lloyd does not constitute an abuse of
discretion. See United States v. Pickar, 666 F.3d 1167, 1169 (8th Cir. 2012) (stating
that a sentencing court’s decision to assign greater weight to a defendant’s criminal
history than mitigating factors is “well within its wide sentencing latitude”).

      We find the sentence imposed was not substantively unreasonable and we
affirm.




                                         -3-